Per Curiam.
The legal plaintiff’s claim was for professional services, said to have been admitted by the defendants at a settlement of the accounts; of which the plaintiff could make no proof except by his own testimony, and in his own hands the claim was consequently destitute of value. He ought therefore to have been rejected as a witness, whether his transfer to the equitable plaintiff were real or fictitious. Nor could his testimony be. .received for purposes of corroboration. If he could make out his case without it, he would not need it; and the objection to it would remain. Indeed the time is come when the doctrine in Steel v. The Phoenix Insurance Company must be exploded altogether. The essential interests of justice demand, that the decision in that case be no longer a precedent for any thing whatever. It is immaterial, therefore, that the plaintiff transferred the cause of action in payment of a debt and without responsibility for the event: for he was not the less incompetent, for it, to testify in support of it.
Judgment reversed, and venire de novo awarded.